         Case 2:20-cv-01651-RSM Document 19 Filed 02/09/21 Page 1 of 3




                                                                         THE HONORABLE RICARDO S. MARTINEZ
 1
 2
 3
 4
 5
 6                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF WASHINGTON
 7                                                  AT SEATTLE
 8
       HIEU HA, an individual,                                                     CASE NO. 2:20-cv-1651-RSM
 9
                                                                   Plaintiff,      STIPULATION FOR, AND
10                                                                                 ORDER OF DISMISSAL WITH
       v.                                                                          PREJUDICE AND WITHOUT
11
                                                                                   COSTS
12     GOOD CHEVROLET, a Washington
       corporation; JPMORGAN CHASE BANK,                                           (Clerk’s Action Required)
13     N.A., a national bank,
14                                                           Defendants.
15
16
                IT IS HEREBY STIPULATED between the parties, through Hieu Ha, the pro se
17
     plaintiff, and defendants by their attorneys undersigned, that all causes of action therein
18
     stated may be forthwith dismissed with prejudice and without fees or costs to any party,
19
     the same having been fully and finally settled out of court.
20
                DATED this 8th day of February, 2021.
21
22
23
      STIPULATION FOR, AND ORDER OF DISMISSAL
24    WITH PREJUDICE AND WITHOUT COSTS                                                        DAVIES PEARSON, P.C.
                                                                                                   ATTORNEYS AT LAW
25    CASE NO. 2:20-cv-1651                                                                    920 FAWCETT -- P.O. BOX 1657
      Page 1 of 3                                                                              TACOMA, WASHINGTON 98401
      lw / c:\users\lowellwilliams\desktop\ha c20-1561 stip order dismissal.docx                 TELEPHONE (253) 620-1500
26                                                                                               TOLL-FREE (800) 439-1112
                                                                                                     FAX (253) 572-3052
         Case 2:20-cv-01651-RSM Document 19 Filed 02/09/21 Page 2 of 3




                                                                                   DAVIES PEARSON, P.C.
 1
 2
     /s/ HIEU VAN TRUNG HA                                                         /S/ THOMAS L. DASHIELL
 3   _________________________________                                             _________________________________
     HIEU VAN TRUNG HA                                                             THOMAS L. DASHIELL, WSB #49567
 4   Pro Se Plaintiff                                                              Attorneys for Defendant Good Chevrolet
 5
 6   LANE POWELL, PC
 7
 8   /S/ JOHN S. DEVLIN, III
     __________________________________
 9   John S. Devlin, III, WSBA 23988
     Attorney for Defendant
10   JP Morgan Chase Bank, N.A.
11
                                                         ORDER OF DISMISSAL
12
                Based upon the foregoing Stipulation, it is hereby
13
                ORDERED, ADJUDGED AND DECREED that all causes of action between
14
15   these parties be, and hereby is, dismissed with prejudice and without fees or costs to any

16   party.

17              DATED this 9th day of February, 2021.
18
19
20                                                                 A
                                                                   RICARDO S. MARTINEZ
21
                                                                   CHIEF UNITED STATES DISTRICT JUDGE
22
23
      STIPULATION FOR, AND ORDER OF DISMISSAL
24    WITH PREJUDICE AND WITHOUT COSTS                                                              DAVIES PEARSON, P.C.
                                                                                                         ATTORNEYS AT LAW
25    CASE NO. 2:20-cv-1651                                                                          920 FAWCETT -- P.O. BOX 1657
      Page 2 of 3                                                                                    TACOMA, WASHINGTON 98401
      lw / c:\users\lowellwilliams\desktop\ha c20-1561 stip order dismissal.docx                       TELEPHONE (253) 620-1500
26                                                                                                     TOLL-FREE (800) 439-1112
                                                                                                           FAX (253) 572-3052
         Case 2:20-cv-01651-RSM Document 19 Filed 02/09/21 Page 3 of 3




 1
     Presented by:                                                                 Approved as to form & content,
 2                                                                                 Notice of presentment waived:

 3                                                                                 DAVIES PEARSON, P.C.
 4   s/ HIEU VAN TRUNG HA                                                          /S/ THOMAS L. DASHIELL
 5   _________________________________                                             _________________________________
     HIEU VAN TRUNG HA                                                             THOMAS L. DASHIELL, WSB #49567
 6   Pro Se Plaintiff                                                              Attorneys for Defendant Good Chevrolet
 7
 8   LANE POWELL, PC

 9
     /S/JOHN S. DEVLIN, III
10   __________________________________
     John S. Devlin, III, WSBA 23988
11
     Attorney for Defendant
12   JP Morgan Chase Bank, N.A.

13
14
15
16
17
18
19
20
21
22
23
      STIPULATION FOR, AND ORDER OF DISMISSAL
24    WITH PREJUDICE AND WITHOUT COSTS                                                               DAVIES PEARSON, P.C.
                                                                                                         ATTORNEYS AT LAW
25    CASE NO. 2:20-cv-1651                                                                          920 FAWCETT -- P.O. BOX 1657
      Page 3 of 3                                                                                    TACOMA, WASHINGTON 98401
      lw / c:\users\lowellwilliams\desktop\ha c20-1561 stip order dismissal.docx                       TELEPHONE (253) 620-1500
26                                                                                                     TOLL-FREE (800) 439-1112
                                                                                                           FAX (253) 572-3052
